 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith their helpers, notwithstanding their prior inclusion in an over-allunit of production'and maintenance employees .5The fifth group sought,by the Petitioner is composed offiremen,who work in the boiler room, and their helpers. Except for the oc-casional assistance of pipefitters on major repair jobs, the firemenand their helpers are the only persons working in the boiler room.There is no interchange between boiler room and other employees.The steam produced in the boiler room is used for the driers on thepaper machines and for the operation of two small turbines whichgenerate direct current for drives on two of the smaller paper ma-chines, as well as for heating the plant buildings.We find that thefiremen and their helpers constitute a homogeneous, identifiable power-house group and may properly constitute a separate bargaining unitdespite a history of collective bargaining on a broader basis.6However, we shall make no final determination with respect to theunit or units appropriate for employees at the Employer's Carthage,New York, plant, deferring such conclusions until separate electionsshall have been held among the following voting groups, includinghelpers in each group, but excluding from each all supervisors as de-fined in the Act.1.All millwrights.2.All pipefitters.3.All painters.4.All machinists.5.All firemen.If a majority of the employees in any group select the Petitionerthe employees in that group will be taken to have indicated theirdesire to be separately represented.[Text of Direction of Elections omitted from publication in thisvolume.]6InternationalPaper Company,supraSee alsoInternational Paper Company,94NLRB 500(pipefitters,machinists,millwrights,and painters).6Crocker,Burbank & Co.Asscn,80 NLRB 774.F.W. WOOLWORTHCo.andRETAIL CLERKS' INTERNATIONALAssocIA-TION, LOCAL.UNIONNo. 324,PETITIONER.CaseNo.91-UA-398.September 25, 1951Second Supplemental Decision and Certification of ResultsOn November 30, 1950, pursuant to Section 9 (e) (1) of the Act,an election was conducted under the supervision of the RegionalDirector for the Twenty-first Region to determine whether the em-96 NLRB No. 56. F.W. WOOLWORTH CO.381ployees at the Employer's Compton, California, store wished to au-thorize the Petitioner to enter into an agreement with the Employerrequiring membership in the Union as a condition of employment.The Petitioner did not receive a majority, of the eligible, votes, and theBoard in its Decision and Order, dated March 27, 1951,1 set asidethe election on the ground that the Employer had interfered with theelection and that the employees were prevented from exercising a freechoice in the election.On June 22,1951, a second election was held pursuant to the Board'sSupplemental Decision and Direction of Election dated May 25, 1951.The Employer refused to permit the election to be held on companyproperty.The Regional Director directed that the second balloting beconducted by mail.The Petitioner won this election, receiving 22votes out of a total number of 39 eligible voters.On June 21, 1951, the Employer filed timely objections to the elec-tion, and the Regional Director investigated the objections and issuedhis report onJuly 5,1951, in which he recommended that the objec-tions be dismissed.Thereafter, the Employer filed timely exceptionsto the Regional Director's report.The Employer objects to the use of mail ballots in the election andcontends that- the election is, in consequence, invalid because theBoard's Rules and Regulations, Series 6, and Statements of Proce-dure, effective March 1, 1951, make no provision for conducting areferendum election by mail balloting.The Board's rules do notexpressly provide for such balloting.However, the Board has heldthat a Regional Director has broad discretion in arranging the detailsof an election, including provision for balloting by mail.2 In its ob-jections the Employer did not contend that the Regional Directorabused his discretion in the instant case.The Employer further contends that the election was invalid underSection 3 (a) (2) of the Administrative Procedure Act,3 which re-quires every agency to publish in the Federal Register "the generalcourse and method by which its functions are channeled and deter-mined."As mail balloting was not specifically provided for in theBoard's published Rules and Regulations, Series 6, and Statementsof Procedure,4 the Employer contends that such balloting is invalid.We do not believe that mail balloting is a "general course andmethod by which [the Board's] functions are channeled and deter-mined" within the meaning of Section 3 (a) (2) of the Administrative193 NLRB 992.'Harold F. Gross d/b/a Southwestern Michigan BroadcastingCo., 94 NLRB 30 ;Pacificleas & Electric Co.,89 NLRB 938.1 60 Stat. 237, 5 USCA 1001, Pub. Law 404, 79th Congress.4 16 F. R. 1934-1948, March 1, 1951. 382DECISIONSOF NATIONALLABOR RELATIONS BOARDProcedure Act 5Moreover, the Employer has failed to allege in whatmanner it has been prejudiced as a result of the Board's failure topublish in the Federal Register the fact that a Board election may beheld by mail balloting at the Regional Director's discretion.Conse-quently, the Employer is in no position at this time to attack the elec-tion on the grounds of the Board's alleged noncompliance with Sec-tion 3 (a) (2) of the Administrative Procedure ActsAccordingly, we find that the Employer's objections do not raisesubstantial and material issues with respect to the conduct of theelection, and they are therefore overruled.Certification of ResultsUpon the basis of the tally of ballots and the entire record in thecase, theBoard finds :1.A majority of the employees eligible to vote in the unit describedbelow have voted to authorize Retail Clerks' International Associa-tion, Local Union No. 324, to make an agreement with F. W. Wool-worth Co., Compton, California, requiring membership in such labororganization as a condition of employment, in conformity with Sec-tion8 (a) (3) ofthe Act, as amended.2.The appropriate bargaining unit in which the election was con-ducted comprises : All employees at the Compton, California,store ofF.W. Woolworth Company, but excluding the store manager, assist-ant store manager, sales floor supervisor, personnel supervisor, officesupervisor,stockroom supervisor,learner, seasonalemployees, andother supervisors as defined in the Act, as amended.CHAIRMAN HERZOG andMEMBER MURDOCKtook no part in the con-sideration of the above Second Supplemental Decision and Certifica-tion of Results.In any event,Section 3(a) does not provide for invalidation of administrative actiontaken pursuant to an unpublished procedure.The only sanction there provided is that"no person shall be required to resort to organization or procedure"not properly published.As the use of mail ballots did not require resort by the Employer to any organization orprocedure,application of the foregoing sanction can have no effect on the validity of theelection.e See :Market Street Railroad Co. v. Comm'n.,324 U. S. 548,561-562.DE SOTOHARDWOOD FLOORING COMPANYandLOCAL400,INTERNA-TIONALWOODWORKERS OF AMERICA, CIO.CaseNo.32-CA-152.September 06,1951Decision and OrderOn June 11,1951,Trial Examiner Frt+derio 13. Parkes 2nd issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and wasengagingin certain unfair96 NLRB No. 67.